EXHIBIT 3.2 State of Delaware Secretary of State Division of-Corporations Delivered 04:03 PM 12/28/2007 FTLED 03:23 PM 12/28/2007 SRV 071372538 - FILE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF AAC GROUP HOLDING CORP. Pursuant to Section 242 of the Delaware General Corporation Law AAC Group Holding Corp., a Delaware corporation (the "Corporation"), hereby certifies as follows: FIRST:The name of the Corporation is AAC Group Holding Corp. SECOND: Article 4.1 of the Certificate of Incorporation of the Corporation is hereby deleted in its entirety and restated as follows: 4.1Classes of Stock The Corporation is authorized to issue two classes of stock to be designated, respectively, "Common Stock" and "Preferred Stock." The total number of shares of stock that the Corporation is authorized to issue is 15,100 shares, 100 of which shall be Common Stock, par value $0.000001 per share ("Common
